Title: From Alexander Hamilton to Wilhem and Jan Willink, Nicholaas and Jacob Van Staphorst, and Nicholas Hubbard, 17 April 1792
From: Hamilton, Alexander
To: Willink, Wilhem and Jan



Gentlemen,
Treasury Department.April 17th: 1792.

The Treasurer of the United States has my authority to draw upon you, at thirty days sight, for 500,000 Guilders in favor of John Kean Esquire, Cashier of the Bank of the United States, to which you will please to give due honor.
I am &c.
Alexander Hamilton.
Messrs. Willink, Van Staphorst & Hubbard.
Amsterdam.
